     Case 3:20-cv-00324-DPM-PSH Document 33 Filed 02/02/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LISA MURPHY                                                 PLAINTIFF
ADC #760343

v.                     No: 3:20-cv-324 DPM-PSH


NURZUHAL FAUST, Senior Warden,
McPherson Unit, et al.                                   DEFENDANTS


                                ORDER

     Motion, Doc. 30, granted. Murphy's claims against Defendant
White are voluntarily dismissed without prejudice.
     So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge
